MEMORANDUM **
Nicholas Matheson appeals from the district court’s order denying his motion to vacate for lack of jurisdiction his 2001 conviction for simple assault in violation of 18 U.S.C. § 113(a)(5). Because Matheson sought to challenge his conviction more than a dozen years after it had become final, the district court below did not have jurisdiction to entertain his motion. See Travelers Indem. Co. v. Bailey, 557 U.S. 137, 154, 129 S.Ct. 2195, 174 L.Ed.2d 99 (2009); Chicot Cty. Drainage Dist. v. Baxter State Bank, 308 U.S. 371, 376, 60 S.Ct. 317, 84 L.Ed. 329 (1940); Stoll v. Gottlieb, 305 U.S. 165, 172, 59 S.Ct. 134, 83 L.Ed. 104 (1938). Accordingly, we vacate the district court’s order and remand for dismissal for lack of jurisdiction.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.